Title: From Benjamin Franklin to John Adams, 19 May 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, May. 19. 1781.
I received the Honour of yours, with an Account of the Bills you have to pay. I have accepted your Drafts for 77,000 Crowns, at 15 Days Date. The Shortness of the Term is inconvenient; and as our Money comes to hand by Degrees, and these unexpected Demands from Holland and Spain oblige me to anticipate our Funds, for which Anticipation I pay an Interest of five per Cent, I wish you would for the future draw at two or three Usances; because this would ease me in providing for the Payment; and tho’ the Discount is consider’d in the Rate of Exchange, yet as that is but 4 per Cent in Holland, and is here 5. the Publick would save by it One pr Cent: which in such large Transactions, amounts to a Sum worth saving. I write on this Head to Messrs. Fizeaux & Grand.—
I was much surprized to find by your Letter that the Congress continue drawing so largely on you, without knowing whether you have any Funds in hand. You mention Numbers from 37 to 76 inclusively. Perhaps all the preceding Numbers, and many succeeding Ones may soon appear also. I am never informed what to expect and therefore know not what to provide for. To demand greater Sums of the Ministry than I can shew that I shall want, would have an ill appearance, when I must be sensible of the vast Expence the War occasions, & their Difficulties in supplying it; & to be coming continually with After-claps succeeding each other without End, is extreamly disagreable to them as well as to me. They usually form their Plans at the Beginning of the Year, and appropriate their Funds; this Arrangement once made, new and unforseen Demands disturb it, and call for new Consultations and Determinations, and means of procuring new Funds; all which give Trouble, and put Friends out of Humour. The Aid granted for this Year, is, as you observe, noble: We are purchasing with it a variety of necessary Articles demanded by Congress. But the Uncertainty of what Demands they may think fit to make by way of Bills, must oblige us to hold our Hands, and retain something to face those unimaginable Drafts; for absolutely I cannot go to the Minister for more this Year. Last Year Mr Lovel wrote to me, that the Congress were very sensible of the Difficulties this wild Drawing subjected me to; and that if I could obtain wherewith to answer the Drafts then made, I might rely upon it no more would be issued, ’till the Congress were informed that I had Funds to answer them: I communicated this Letter to the Minister with my fresh Demand; I inclose a Copy of his Answer. You will by it, feel something better my Situation, when the Congress not only continue drawing on me, but all their Drafts on you and Mr Jay come upon me for Payment. I am really afraid that by these Proceedings, we shall, as the saying is, ride a free Horse to Death. But to the Point, the Bills you mention must be paid; and if you accept them I will answer your Drafts for that Purpose as they become due. But to enable me to do this, I must as I observed before, diminish the intended Supplies; there is no other Method to be taken.
I have, with you, no Doubt that America will be easily able to pay off not only the Interest but the Principal of all the Debts she may contract this War. But whether Duties upon her Exports will be the best Method of doing it, is a Question I am not so clear in. England raised indeed a great Revenue by Duties on Tobacco. But it was by Virtue of a Prohibition of Foreign Tobaccoes, and thereby obliging the internal Consumer to pay those Duties. If America were to lay a like Duty of 5 Pence Sterling per lb on the Exportation of her Tobacco, would any European Nation buy it? Would not the Colonies of Spain and Portugal and the Ukraine of Russia furnish it much cheaper? Was not England herself obliged for such Reasons to drop the Duty on Tobacco she furnish’d to France? Would it not cost an immense Sum in Officers &ca to guard our long Coast against the smuggling of Tobacco, & running it out to avoid the Duty? And would not many even of those Officers be corrupted and connive at it? It is possibly an erroneous Opinion, but I find myself rather inclined to adopt that modern one, which supposes it best for every Country to leave its Trade entirely free from all Incumbrances. Perhaps no Country does this at present: Holland comes the nearest to it; and her Commercial Wealth seems to have increased in Proportion.
Your Excellency has done me the Honour of announcing to me your Appointment: I hope soon to return the Compliment by informing you of my Dismission. I find the various Employments of Merchant, Banker, Judge of Admiralty, Consul &ca &c: beside my Ministerial Function, too multifarious and too heavy for my old Shoulders; and have therefore requested Congress that I may be relieved: for in this Point I agree even with my Enemies, that another may easily be found who can better execute them.
In my last I mentioned to you, that M. De la Motte Piquet’s Squadron took 22 Sail of the 34 coming to England from St Eustatia. It is now said that a St Malo’s Privateer, having taken two more, was encouraged by the Admiral to leave the Prizes under his Care, and pursue the rest; which he did, and falling in with two American Privateers and another French Privateer, they took between them all the rest, so that not one of the 34 will arrive in England. If this be true, the Ships that convoyed them will be able to render but a poor Acct of their Conduct.
I send you the late Accounts we have from America of the Action between Des Touches & Arbuthnot, Greene & Cornwallis. Your causing them to be inserted in the Dutch Papers, may prevent the Effect of false and exagerated Reports from England.
I shall wish to know from you, when you think it proper, the Proceedings of the States in your Affair; and have the Honour to be, Sir, Your Excellency’s Most obedient and most humble Servant
B Franklin
His Exy. Jn. Adams, Esqr.

[On separate sheet in Franklin’s hand:] Col. Laurens set out yesterday for Brest on his Return. The most perfect Harmony subsisted between us during his Residence here.— I shall want as soon as possible Information of the Arrival of the Purchases you make at his Request to send in the Indienne.

 
Endorsed: Mr Franklin. May 19 1781
